Title: To James Madison from John Elmslie, Jr., 12 August 1801 (Abstract)
From: Elmslie, John
To: Madison, James


12 August 1801, Cape Town. Reports apparent violation of article 23 of Jay treaty, which allows distressed American vessels sheltering in British ports to sell cargo to defray expenses after receiving government permission. In the case of the Alexander, the East India Company agent imposed restrictions. Requests JM’s opinion. Encloses correspondence on the matter, along with a letter from Blake on a former occasion.
 

   RC and enclosures (DNA: RG 59, CD, Cape Town, vol. 1). RC 3 pp.; addressed to John Marshall as secretary of state; docketed by Wagner. Enclosures, docketed by Wagner as enclosed in Elmslie’s 12 Aug. dispatch, include copies of Richard Blake to Elmslie, 4 Nov. 1800, conveying governor’s permission for Elmslie to sell part of cargo of distressed American ship (1 p.); Elmslie to Lieutenant Governor Francis Dundas, 29 July 1801, requesting that repairs to the Alexander, sailing from Canton to Boston, be paid for by sale of part of its cargo (1 p.); John Pringle, agent of the East India Company, to A. Barnard, 1 Aug. 1801, describing company’s purchase of goods after a similar application in 1799 and declaring it to be “quite out of the question” for individuals to purchase cargo (1 p.); Elmslie to Dundas, 1 Aug. 1801, requesting a reply to his 29 July letter (1 p.); Will Munro to Elmslie, 2 Aug. 1801, conveying Dundas’s permission provided that Pringle’s consent was obtained (1 p.); Thomas Maxwell, Pringle’s assistant, to Elmslie, 4 Aug. 1801, reporting that Pringle’s decision had already been communicated to Barnard (1 p.); and Elmslie to Dundas, 6 Aug. 1801, requesting to know the procedures to be followed so that he could inform American captains in future (1 p.).


   A full transcription of this document has been added to the digital edition.
